DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered and are persuasive. The rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Sanderson et al (US 20150199846) and Santhakumar et al (US 20160328114) has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,360,449. The conflicting claims are not identical because patent claim 1 requires the additional elements of “ a cell of the 
° Claims 1,19, and 20  of application '287 and claim 1,7, and 15 of patent '449 recite common subject matter;
 ° Whereby claim 1, which recites the open-ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and 
° Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Current Application 16/448287
US 10,360,449
magnifying, by a processor, a region on a digital map dividing, by a processor, the digital map and the magnified region into multiple matrices assigned to a plurality of cells, the multiple matrices comprising a first matrix, wherein each cell represents a geographic region on the digital map;
A method, comprising: determining, by a processor, sites of interest based on user election; receiving, by the processor, display dimensions of a web client; dividing, by the processor, a digital map and a magnified region into multiple matrices assigned to a plurality of cells, each matrix having the plurality of cells with a number and a size of the plurality of cells based on the display dimensions; obtaining, by the processor, a location coordinate for each of the sites of interest;
assigning, by the processor, a location coordinate for each of a plurality of sites of interest to one of the plurality of cells of the first matrix
assigning, by the processor, each of the sites of interest into one of the plurality of cells based on the location coordinate of each of the sites of interest; assigning, by the processor, a cell of the plurality of cells to encompass a geographic region of the digital map; calculating, by the processor, a number of the sites of interest in the cell; re-assigning, by the processor, the location coordinate for each of the sites of interest based on the multiple matrices;

creating, by the processor, multiple markers on each of the digital map and the magnified region, a marker of the multiple markers comprising a first count number representing the number of the sites of interest in the cell, wherein the marker of the multiple markers
comprises a geometric shape having a size that is created to be proportional to the number of the sites of interest in the geographic region represented by the cell;
wherein the marker of the multiple markers comprises a geometric shape comprising a size that is proportional to the number of the sites of interest in the geographic region;
and sharing, by the processor, the marker with a browser for display on the magnified region of the digital map.
and sharing, by the processor, the marker with a browser for display on the magnified region of the digital map.


				
				Allowable Subject Matter 
Claims 1-11; 14-15,17-23 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The case is similar scope of both U.S. Patent No. 10,360,449. And US 10,453,233. The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Sanderson teaches assigning, by the processor, a location coordinate for each of a plurality of sites of interest to one of the plurality of cells of the first matrix ( FIG. 7 is a view for explaining calculation of cell pixel sized dimensions based on geographic origin coordinates, paragraph [0093]);  creating, by the processor, multiple markers on the digital map and the magnified region ( Paragraph [0090], [0093], “commenced in step S601 in which the position of the current map extent is calculated relative to the vision origin (xmin/ymax). In step S602, the size of raster cell in screen pixels is calculated based on zoom level”; “calculation of cell pixel sized dimensions based on geographic origin coordinates”); and sharing, by the processor, the marker with a browser for display on the magnified region of the digital map ( sharing ; paragraph [0050],[0095])“.
Santhakumar, Paragraph [0118], [0130], [0254], “the canvas region identifier if the object is created in a canvas region” “FIG. 9A illustrates a plurality of objects including a first location marker 921, a second location marker 923, a third location marker 925, and a graphical target 951. Also illustrated is a location icon 903 and a location menu 901” “Selecting the Add Location 911 entry can invoke the sub-menu items illustrated in FIG. 9B,which include a location marker type 915” “a digital representation of workspace data sets for a spatial event map of each session where the workspace data set can include or identify events related to objects displayable on a display canvas” “A next step is to enter a value in the field for location marker name 916, which, in this example, is "New Location Marker". The final step is to select the Create Marker button 917. As illustrated in FIG. 9C, this selection causes the sub-menu to 
Kansara et al teaches the method, comprising: determining, by a processor, sites of interest based on user election (determining visual interest region, 908, figure 9A and paragraph [0044]); receiving, by the processor, display dimensions of a web client (The dynamic cropping metadata for a particular digital visual content item enables an endpoint device to dynamically crop that particular digital visual content item so that the most visually interesting or significant subject matter in the digital visual content item is displayed, paragraph [0046]); dividing, by the processor, a digital map provided by a mapping system into a matrix having a plurality of cells with a number and a size of the plurality of cells based on the display dimensions (paragraph [0024],[0051],[0053]; FIGURES 9A,9B); obtaining, by the processor, a location coordinate for each of the sites of interest ( Kansara paragraph [0009], the technique further includes setting a location within the first interest region as a point of visual interest and transmitting the digital image and the location of the point visual interest to a computing device for displaying a portion of the digital image that includes the point of interest); assigning, by the processor, each of the sites of interest into one of the plurality of cells based on the location coordinate of each of the sites of interest ( paragraph [0061]); assigning, by the processor, a cell of the plurality of cells to encompass a geographic region of the digital map; calculating, by the processor, a number of the sites of interest in the cell; creating, by the processor, a marker 
None teaches:
creating, by the processor, multiple markers on the digital map and the magnified region, a marker of multiple markers comprising a first count number representing a number of the sites of interest assigned to a cell, wherein the marker of the multiple markers 
comprises a geometric shape having a size that is created to be proportional to the number of the sites of interest in the geographic region represented by the cell.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 19 and 20 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Note that a terminal disclaimer needs to be submitted for the case to be allowable. 
					
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
US 2017/0249719   Dynamically cropping digital content for display in an aspect ration 
US 2016/0035094  Image based object location system and process
US 2016/0012803  Method for visual differencing with attribution 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664